Case 3:18-cv-01234 Document 1-34 Filed 11/02/18 Page 1 of 4 PageID #: 1146
                                                                   Attachment 33
Case 3:18-cv-01234 Document 1-34 Filed 11/02/18 Page 2 of 4 PageID #: 1147
                                                                   Attachment 33
Case 3:18-cv-01234 Document 1-34 Filed 11/02/18 Page 3 of 4 PageID #: 1148
                                                                   Attachment 33
Case 3:18-cv-01234 Document 1-34 Filed 11/02/18 Page 4 of 4 PageID #: 1149
                                                                   Attachment 33
